USCA11 Case: 21-10723    Date Filed: 08/29/2022   Page: 1 of 14




                                                   [PUBLISH]
                          In the
         United States Court of Appeals
               For the Eleventh Circuit

                 ____________________

                        No. 21-10723
                 ____________________

CHASE PEDEN,
MARJORIE PEDEN,
                                          Plaintiffs-Appellants,
versus
GLENN STEPHENS,
CAROLE STEPHENS,
BUTCH CONWAY,
LOU SOLIS,
DANNY PORTER, et al.,


                                        Defendants-Appellees,
USCA11 Case: 21-10723          Date Filed: 08/29/2022        Page: 2 of 14




2                        Opinion of the Court                    21-10723

TONY THOMAS,


                                                              Intervenor.


                       ____________________

            Appeal from the United States District Court
               for the Northern District of Georgia
               D.C. Docket No. 1:18-cv-05861-TWT
                     ____________________

Before WILLIAM PRYOR, Chief Judge, LUCK, Circuit Judge, and
MOORER,* District Judge.
WILLIAM PRYOR, Chief Judge:
       This summary-judgment appeal concerns adultery, defama-
tion, and our appellate jurisdiction. Chase Peden, a sheriff’s depart-
ment employee, had an affair with the wife of a county administra-
tor. The mistress allegedly conducted a smear campaign against
Mrs. Peden and, when the affair ended, against Mr. Peden as well.
The sheriff ’s department fired Mr. Peden, and a local prosecutor
declined to prosecute the mistress for harassment. Suspecting the
county administrator had a hand in both actions, the Pedens sued
the mistress, the county administrator, and a host of other county


* The Honorable Terry F. Moorer, United States District Judge for the South-
ern District of Alabama, sitting by designation.
USCA11 Case: 21-10723        Date Filed: 08/29/2022      Page: 3 of 14




21-10723                Opinion of the Court                         3

officials for violating state and federal law. The district court en-
tered a summary judgment in favor of the officials and certified that
judgment as final even though claims against the mistress remained
pending. See FED. R. CIV. P. 54(b). Because the district court abused
its discretion when it determined that the summary judgment war-
ranted certification under Rule 54(b), we lack jurisdiction. So, we
dismiss the appeal.
                         I. BACKGROUND
       In 2014, Chase Peden, an employee of the Gwinnett County
Sheriff’s Department, began an affair with Carole Stephens. Mr.
Peden was married to Marjorie Peden. Mrs. Stephens was married
to Glenn Stephens, the Gwinnett County Administrator.
       Around the time the affair began, someone began sending
anonymous messages to the Pedens and people who knew them.
Letters sent to the Pedens’ church and the Pedens’ minor daughter
“accused Mrs. Peden of being seen in the company of men other
than her husband.” Mrs. Peden also received letters that stated or
implied that her husband was having an affair. The Pedens believe
that Mrs. Stephens was responsible.
         This conduct did not let up, even after the affair ended some-
time in 2017. Later that year, the Sheriff’s Department received a
letter—referred to by the parties as the “Michael Letter” after its
pseudonymous author—accusing Mr. Peden of “us[ing] his sher-
iff’s car, county[-]issued phone, uniform[,] and time on the clock to
meet his girlfriend[s].” The Michael Letter also accused Mr. Peden
USCA11 Case: 21-10723        Date Filed: 08/29/2022     Page: 4 of 14




4                      Opinion of the Court                 21-10723

“of having sex while on duty and using his handcuffs and patrol car
during sexual encounters with women at his part-time . . . security
job at a . . . nightclub.” And the letter mentioned a specific rendez-
vous “with another woman” at a fire station, a reference to a real
meeting between Mr. Peden and Mrs. Stephens.
        Chief Deputy Lou Solis directed the internal affairs unit to
investigate the allegations in the Michael Letter. The investigators
determined that Mr. Peden had committed neglect of duty, mis-
used county property, and engaged in conduct unbecoming of a
county employee—albeit based on conduct unrelated to the affair.
Deputy Solis sustained the determinations, as did Sheriff R.L.
“Butch” Conway. In the light of the report, Sheriff Conway termi-
nated Mr. Peden. The Pedens suspect “that there was a quid pro
quo arrangement between [Mr. Stephens and Sheriff Conway] that
[Sheriff] Conway would terminate [Mr.] Peden if [Mr.] Stephens
approved the purchase of” a 2018 Dodge Charger Hellcat for the
sheriff’s use.
      In April 2018, Tony Thomas, a television reporter, made a
request under Georgia’s open-records law to the Sheriff’s Depart-
ment for information about Mr. Peden’s firing. Thomas did not ex-
plain how he learned about the firing. The Department gave
Thomas a copy of Mr. Peden’s file.
       The next day, Thomas ran a televised news story about Mr.
Peden. The story mentioned the Michael Letter. And it contained
video clips of the investigators’ interviews with Mr. Peden. Because
those recordings were not yet available to the public, even through
USCA11 Case: 21-10723        Date Filed: 08/29/2022     Page: 5 of 14




21-10723               Opinion of the Court                         5

an open-records request, the Pedens surmise that someone in the
Sheriff’s Department leaked the recordings to Thomas.
       The Pedens met with Gwinnett Judicial Circuit District At-
torney Daniel “Danny” Porter about charging Mrs. Stephens with
a crime because she continued to harass the Pedens and their chil-
dren. District Attorney Porter told Mr. Stephens that he planned to
interview Mrs. Stephens and permitted Mr. Stephens to attend the
interview. After the interview, the district attorney declined to
prosecute.
        The Pedens brought a six-count complaint for damages
against Glenn and Carole Stephens, Sheriff Conway, Deputy Solis,
District Attorney Porter, and a John Doe defendant. Count one al-
leged that Deputy Solis and Mr. Stephens violated Mr. Peden’s due-
process rights by having him fired and by “orchestrat[ing] the leak”
of the Michael Letter. See 42 U.S.C. § 1983. Count two, against Mr.
Stephens and District Attorney Porter, alleged that the decision not
to prosecute Mrs. Stephens deprived the Pedens of the equal pro-
tection of the laws. See id. Counts three and four alleged that Mr.
Stephens, Sheriff Conway, Deputy Solis, and District Attorney Por-
ter had conspired to deprive the Pedens of their constitutional
rights. See id. § 1985. Count five alleged that the Michael Letter was
defamatory, that Mrs. Stephens wrote the letter, and that Mr. Ste-
phens, Sheriff Conway, Deputy Solis, and a John Doe conspired
with Mrs. Stephens “to reveal” to the press “confidential docu-
ments and video from the Sheriff’s Department’s investigation.”
USCA11 Case: 21-10723       Date Filed: 08/29/2022    Page: 6 of 14




6                      Opinion of the Court                21-10723

Count six alleged that all the defendants engaged in intentional in-
fliction of emotional distress against the Pedens.
        While discovery was ongoing, the parties engaged in motion
practice. The district court denied as untimely a motion to amend
the complaint. The district court granted a motion to dismiss Dis-
trict Attorney Porter based on prosecutorial immunity. The district
court also granted a motion to quash a subpoena directed at re-
porter Tony Thomas, whom the Pedens sought to depose.
       At the close of discovery, Mr. Stephens, Sheriff Conway, and
Deputy Solis moved for summary judgment. In response, the
Pedens “voluntarily withdr[e]w” counts three and four, the sec-
tion-1985 claims, but opposed the other portions of the motions.
The Pedens did not request or receive permission to amend the
pleadings to remove the withdrawn counts from the complaint.
See FED. R. CIV. P. 15(a)(2).
       The district court granted the motions for summary judg-
ment. The district court stated that it would address only counts
one, two, five, and six because the Pedens had “voluntarily with-
drawn Counts III and IV.” And it determined that the officials were
entitled to summary judgment on the remaining claims against
them.
      Mr. Stephens, Sheriff Conway, and Deputy Solis then re-
quested entry of partial final judgment. See FED. R. CIV. P. 54(b).
They acknowledged that the claims against Mrs. Stephens re-
mained pending. But the officials explained that there were “no
USCA11 Case: 21-10723        Date Filed: 08/29/2022      Page: 7 of 14




21-10723                Opinion of the Court                         7

further viable claims remaining against” them. And they argued
that there was “no just reason for delay[ing]” the entry of final judg-
ment in their favor. See id. The officials asserted that the “pending
. . . claim[s] against Mrs. Stephens [were] not factually intertwined
with those against [Mr.] Stephens, [Sheriff] Conway, and [Deputy]
Solis.” And the officials asserted that “equitable concerns weigh[ed]
in [their] favor” because “a final judgment could be years away” if
the claims against Mrs. Stephens went to trial “given the current
situation regarding the COVID-19 pandemic.”
       The district court granted the motion for entry of partial fi-
nal judgment. The district court again mentioned that the Pedens
had “withdrawn their claims in Counts III and IV.” It concluded
that the order granting the officials’ motion for summary judgment
was final as to Mr. Stephens, Sheriff Conway, and Deputy Solis be-
cause the order “completely dispose[d] of all viable claims against
[them].” It concluded that the “adjudicated claims against [the offi-
cials were] distinct from” the claims still pending against Mrs. Ste-
phens because “[t]he record reflects that the factual bases for these
claims are different” and “[t]he legal defenses and theories are dif-
ferent.” It concluded that “the equitable concerns weigh[ed] in fa-
vor of ” the officials: “This litigation could potentially remain pend-
ing for quite a lengthy time due to the COVID-19 pandemic.” And
it concluded that the entry of partial final judgment would “in no
way prejudice [the Pedens’] ability to pursue their remaining
claims.” So, the district court entered judgment in favor of “Glenn
USCA11 Case: 21-10723       Date Filed: 08/29/2022     Page: 8 of 14




8                      Opinion of the Court                21-10723

Stephens, R.L. ‘Butch’ Conway, and Lou Solis as to Counts I, II, V,
and VI of the First Amended Complaint.”
       Before the deadline for noticing an appeal from the Rule
54(b) order, Mrs. Stephens filed—and the district court granted in
part—a motion for summary judgment. The district court granted
the motion as to the emotional-distress claim. But it permitted the
defamation claim against Mrs. Stephens to proceed to trial.
       The Pedens timely appealed the Rule 54(b) order, and we
asked the parties to answer a jurisdictional question: “Please ad-
dress whether the voluntary withdrawal of Counts III and IV was
valid. If the voluntary withdrawal was not valid, please address
whether the district court’s entry of judgment under Rule 54(b)
was appropriate.” (Citations omitted.) The Pedens argued that the
withdrawn counts “exist[ed] in a kind of procedural limbo, neither
viable nor settled,” and that the Rule 54(b) certification was inap-
propriate. The officials argued that the voluntary withdrawal was
valid, and that the certification was appropriate for the reasons
given by the district court.
                  II. STANDARDS OF REVIEW
       Two standards govern our review of a Rule 54(b) certifica-
tion. “We review de novo the district court’s determination that its
partial adjudication [under Rule 54(b)] amounted to a final judg-
ment.” Lloyd Noland Found., Inc. v. Tenet Health Care Corp., 483
F.3d 773, 778 (11th Cir. 2007). And we review for an abuse of dis-
cretion a reasoned finding that there was “no just reason for delay.”
USCA11 Case: 21-10723        Date Filed: 08/29/2022      Page: 9 of 14




21-10723                Opinion of the Court                         9

See id. (citation omitted); Ebrahimi v. City of Huntsville Bd. of
Educ., 114 F.3d 162, 166 (11th Cir. 1997) (“We will not disturb the
district court’s assessment unless it was clearly unreasonable.”);
FED. R. CIV. P. 54(b).
                          III. DISCUSSION
        “We have a threshold obligation to ensure that we have ju-
risdiction to hear an appeal, for without jurisdiction we cannot pro-
ceed at all in any cause.” Acheron Cap., Ltd. v. Mukamal, 22 F.4th
979, 986 (11th Cir. 2022) (internal quotation marks omitted). “That
obligation is not diminished in the slightest by the parties’ apparent
acquiescence in the district court’s determination that Rule 54(b)
certification was appropriate.” Ebrahimi, 114 F.3d at 165. This
Court treats the validity of a Rule 54(b) certification as a jurisdic-
tional issue, see id., so we must address that issue first. And because
the issue is dispositive, we do not reach the merits of the appeal.
See United States v. Amodeo, 916 F.3d 967, 971 (11th Cir. 2019).
       “The existence of appellate jurisdiction in a specific federal
court over a given type of case is dependent upon authority ex-
pressly conferred by statute.” Vachon v. Travelers Home & Marine
Ins. Co., 20 F.4th 1343, 1346 (11th Cir. 2021) (alteration adopted)
(internal quotation marks omitted). “[T]he relevant statute grants
appellate courts jurisdiction to hear appeals only from ‘final deci-
sions’ of district courts.” Johnson v. Jones, 515 U.S. 304, 309 (1995)
(quoting 28 U.S.C. § 1291). And “[a] final decision is typically one
that ends the litigation on the merits and leaves nothing for the
USCA11 Case: 21-10723        Date Filed: 08/29/2022      Page: 10 of 14




10                      Opinion of the Court                   21-10723

court to do but execute its judgment.” Acheron Cap., 22 F.4th at
986 (internal quotation marks omitted).
          Rule 54(b), promulgated under the Supreme Court’s author-
ity to “define when a ruling of a district court is final,” 28 U.S.C.
§ 2072(c), provides a modest exception to the general definition of
finality, see Ebrahami, 114 F.3d at 165. The rule provides that,
“[w]hen an action presents more than one claim for relief . . . or
when multiple parties are involved, the court may direct entry of a
final judgment as to one or more, but fewer than all, claims or par-
ties . . . if the court expressly determines that there is no just reason
for delay.” FED. R. CIV. P. 54(b). Although the provision is worded
permissively, “appeals before the end of district court proceedings
. . . are the exception, not the rule.” Johnson, 515 U.S. at 309; see
also Sears, Roebuck & Co. v. Mackey, 351 U.S. 427, 438 (1956)
(“Rule 54(b) . . . operates to restrict . . . the number of appeals in
multiple claims actions.”).
       “A district court must follow a two-step analysis in determin-
ing whether a partial final judgment may properly be certified un-
der Rule 54(b).” Lloyd Noland Found., 483 F.3d at 777. “First, the
court must determine that its final judgment is, in fact, both final
and a judgment.” Id. (internal quotation marks omitted). “That is,
the court’s decision must be ‘final’ in the sense that it is an ultimate
disposition of an individual claim entered in the course of a multi-
ple claims action, and a ‘judgment’ in the sense that it is a decision
upon a cognizable claim for relief.” Id. (internal quotation marks
omitted).
USCA11 Case: 21-10723        Date Filed: 08/29/2022     Page: 11 of 14




21-10723                Opinion of the Court                        11

        Second, if the district court determines that its decision is a
final judgment, “the district court must then determine that there
is no just reason for delay in certifying it[s] [decision] as final and
immediately appealable.” Id. (internal quotation marks omitted);
see FED. R. CIV. P. 54(b). This second determination requires the
district court to consider “judicial administrative interests—includ-
ing the historic federal policy against piecemeal appeals—and the
equities involved.” Lloyd Noland Found., 483 F.3d at 778 (internal
quotation marks omitted). Because Rule 54(b) certifications depart
from that historic federal policy, we have explained that “certifica-
tions must be reserved for the unusual case in which the costs and
risks of multiplying the number of proceedings and of overcrowd-
ing the appellate docket are outbalanced by pressing needs of the
litigants for an early and separate judgment as to some claims or
parties.” Ebrahimi, 114 F.3d at 166 (internal quotation marks omit-
ted). These unusual “circumstances will be encountered only
rarely.” Id.
        We express no opinion about the determination that there
was a final judgment because the second determination—that
there was “no just reason for delay,” see FED. R. CIV. P. 54(b)—was
an abuse of discretion. That determination rested on the erroneous
conclusion that the “equitable concerns weigh[ed] in favor of ” cer-
tification. “The federal concept of sound judicial administration
and efficiency will not normally be furthered by having piecemeal
appeals that require two (or more) three-judge panels to familiarize
themselves with a given case . . . .” Ebrahimi, 114 F.3d at 167
USCA11 Case: 21-10723        Date Filed: 08/29/2022      Page: 12 of 14




12                      Opinion of the Court                  21-10723

(alteration adopted) (internal quotation marks omitted). The dis-
trict court’s reasoning—that “[n]othing . . . indicates that [the offi-
cials] should endure the hardship of having to deal with the pen-
dency of this litigation”—turns the presumption against Rule 54(b)
certification on its head. See id. (dismissing an appeal where the
Rule 54(b) order stated that “no useful purpose can be served by
postponing final disposition of claims which should not have been
pursued” (internal quotation marks omitted)). The purpose of con-
sidering “relevant equitable concerns” is “to limit Rule 54(b) certi-
fication to instances in which immediate appeal would alleviate
some [particular] danger of hardship or injustice associated with
delay,” see id. at 166 (emphasis added), not to expand the availabil-
ity of Rule 54(b) to all parties with clean hands. This kind of “liberal
construction [of Rule 54(b)] would only exacerbate the difficulties
associated with our burgeoning caseload by promoting multiple
appeals in a single case.” See id. at 167.
        Consider Doe #1 v. Red Roof Inns, Inc., 21 F.4th 714 (11th
Cir. 2021), a decision that illustrates the proper use of a Rule 54(b)
certification. There, “[f]our Jane Does filed nearly identical
amended complaints against individuals and businesses involved in
the hotel industry.” Id. at 719. The district court granted some de-
fendants’ motions to dismiss for failure to state a claim, and the
Does requested Rule 54(b) certifications. Id. at 721. The Does gave
the following four reasons in support of the requests:
       (1) the immediate resolution of an appeal would re-
       solve issues in all four interrelated Doe actions,
USCA11 Case: 21-10723        Date Filed: 08/29/2022      Page: 13 of 14




21-10723                Opinion of the Court                          13

       streamlining the litigation; (2) there would be a risk
       of duplicative discovery and trials without an imme-
       diate appeal, and an immediate appeal could serve to
       limit the scope of discovery; (3) the cases were still in
       the early stages of discovery, so duplicative discovery
       could best be avoided now; and (4) COVID-19’s im-
       pact on the defendants’ operations could diminish the
       Does’ ability to recover later on.
Id. The district court granted the request, and we concluded that
“[t]he district court did not abuse its discretion in concluding that
there was no just reason for delay due to the unique circumstances
of these cases.” Id. at 722. We explained that “[a]ddressing this con-
solidated appeal now [would] significantly enhance[] the efficiency
of the litigation” and that “[t]he relatedness of the[] four cases, their
early stage in litigation, the number of defendants involved, and
the substantial discovery to be had are the kind of special circum-
stances that warrant appellate review.” Id. at 723 (internal quota-
tion marks omitted).
       Those special circumstances are absent here. The determi-
nation in this case that there was no just reason for delay rested on
a single factual finding—that “[t]his litigation could potentially re-
main pending for quite a lengthy time due to the COVID-19 pan-
demic.” But unlike in Doe #1, where pandemic-related delays
“could diminish the [plaintiffs’] ability to recover later on,” see id.
at 721, there is no indication that the delays here would cause any-
thing other than inconvenience. Indeed, if pandemic-related delays
alone justified an immediate appeal, “Rule 54(b) certifications”
USCA11 Case: 21-10723       Date Filed: 08/29/2022     Page: 14 of 14




14                     Opinion of the Court                 21-10723

would cease to “be reserved for the unusual case.” See Ebrahimi,
114 F.3d at 166 (internal quotation marks omitted). And, without
additional record evidence, there is no reason to suppose that an
immediate appeal will sufficiently increase efficiency or that the of-
ficials have such a “pressing need[] . . . for an early and separate
judgment” that the Court should tolerate “the costs and risks of
multiplying the number of proceedings and of overcrowding the
appellate docket.” Id.; cf. id. at 166–67 (“[W]hen a sound basis for
the certification is not obvious and the district court merely repeats
the language of the Rule or frames its certification in conclusory
terms, we have little choice but to dismiss the appeal . . . .”).
                        IV. CONCLUSION
      We DISMISS the appeal for lack of jurisdiction.